DETAILED ACTION
	This Office action is in response to the application filed on March 01, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the first terminal of the first switch and the first terminal of the fifth switch are electrically coupled to the first terminal of the DC port, the second terminal of the second switch and the first terminal of the fourth switch are electrically coupled to the second terminal of the DC port and the second terminal of the AC port, the first terminal of the third switch and the second terminal of the first switch are electrically coupled to the first terminal of the AC port, and the second terminal of the third switch is electrically coupled to the second terminal of the fourth switch; a first inductor electrically coupled between the first terminal of the second switch and the second terminal of the fifth switch; a first capacitor electrically coupled between the first terminal of the second switch and the second terminal of the fourth switch; and a free-wheeling element electrically coupled between the second terminal of the third switch and the second terminal of the fifth switch; wherein the five switches are configured to be controlled via the third terminal respectively, according to control signals, so that the inverting apparatus are switched among a plurality of operating modes and transmit an active power or a reactive power to a power grid, and that in at least one of the operating modes, only one switch connected between the AC port and the DC port is turned on” in combination with other claim limitations. Claims 2-12 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838